Name: 96/642/EC: Commission Decision of 8 November 1996 setting up an Energy Consultative Committee
 Type: Decision
 Subject Matter: energy policy;  research and intellectual property;  technology and technical regulations;  European construction;  EU institutions and European civil service
 Date Published: 1996-11-15

 Avis juridique important|31996D064296/642/EC: Commission Decision of 8 November 1996 setting up an Energy Consultative Committee Official Journal L 292 , 15/11/1996 P. 0034 - 0036COMMISSION DECISION of 8 November 1996 setting up an Energy Consultative Committee (96/642/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas the Commission White Paper An energy policy for the European Union (COM(95)682) of 13 December 1995 provides for the setting-up of an Energy Consultative Committee;Whereas the Council Resolution of 7 May 1996 takes note with satisfaction of the wide and transparent consultations that have taken place with the organizations representing energy suppliers and consumers in the Community on the basis of the Green Paper, and calls upon the Commission to continue that process of consultation in a Community energy policy framework;Whereas the national authorities and economic operators in the sector acknowledge the need for dialogue between representatives of the energy sector and the Commission departments;Whereas through that dialogue, the Commission should be able to obtain, inter alia, pertinent advice about the objectives and the implementation of European energy policy;Whereas the RTD framework programme, based on the EC Treaty and the Euratom Treaty, covers technological development in the non-nuclear and nuclear energy sectors;Whereas an Energy Consultative Committee structured and organized in accordance with the Commission's objectives should be set up;Whereas it is important for the Commission to consult a body representative of all energy sector players;Whereas the status of that Committee should be based on past experience,HAS DECIDED AS FOLLOWS:Article 1 1. An Energy Consultative Committee, hereinafter referred to as 'the Committee`, is hereby set up within the Commission.2. The Committee shall consist of eminent persons representing energy producers, distributors, consumers and unions, and environmental protection associations.Article 2 Tasks 1. The Committee may be consulted by the Commission on all problems related to Community energy policy.2. The Committee shall issue opinions or submit reports to the Commission at the latter's request or on its own initiative; the proceedings of the Committee are not subject to any vote.3. When the Commission asks the Committee for an opinion or a report pursuant to paragraph 2 above, it may lay down the time limit within which the opinion is to be given or the report is to be submitted.Article 3 Composition 1. The Committee shall consist of 31 members.2. Seats shall be allocated as follows:- 15 members representing the energy industry as a whole,- eight members representing energy consumers,- six members representing energy sector unions,- one member representing environmental protection organizations,- one representative of the Commission departments.Article 4 Appointment 1. Full members of the Committee and their alternates shall be appointed by the Commission.2. An alternate shall be designated for each full member.3. European energy sector (energy industry, consumers, and unions) and environmental protection organizations shall propose, at the Commission's request, a list of three people for each seat (full members and alternates).4. The candidates proposed for a seat by the organizations must be of different nationality.5. Without prejudice to Article 11, an alternate shall attend meetings of the Committee or of a working party (within the meaning of Article 10) only if the full member is prevented from attending or is absent.Article 5 Term of office 1. The term of office of full members of the Committee and of their alternates shall be three years. It may be renewed once.However, the Commission reserves the right to bring the term of office to a close before its expiry.2. On expiry of their term of office, members of the Committee and their alternates shall continue in office until such time as they are replaced or reappointed.3. A member's term of office shall terminate in the event of resignation or death. A member's term of office may also be terminated if the body which put him forward as a candidate asks for him to be replaced.The full member shall be replaced for the remainder of the period in accordance with the procedure set out in Article 4.4. No remuneration shall be given for the tasks performed.Article 6 Publication The Commission shall publish the list of members in the Official Journal of the European Communities.Article 7 Chairmanship 1. The Committee shall elect from among its members a Chairman for a period of three years acting by a two-thirds majority of members present.2. Every three years, acting by a two-thirds majority of members present, the Committee shall elect from among its members three vice-Chairmen representing the energy industry, consumers, and unions respectively.3. The Chairman and Vice-Chairmen whose term of office has elapsed shall remain in office until such time as they are replaced or reappointed.4. In the event of the termination of the term of office of the Chairman or of one of the Vice-Chairmen, they shall be replaced for the remainder of their term of office in accordance with the procedure set out in paragraphs 1 and 2 above.Article 8 Steering Committee 1. The Chairman and the Vice-Chairmen shall constitute the Steering Committee.2. The Steering Committee shall prepare and organize the work of the Committee.3. The Steering Committee may invite the rapporteurs from any of the working parties referred to in Article 10 to attend its meetings.Article 9 Secretariat The Commission shall provide secretariat services for the Committee, the Steering Committee, and the working parties.Article 10 Working parties 1. In order to perform the tasks set out in Article 2 the Committee may:(a) set up ad hoc working parties. It may authorize a member to be replaced by an expert designated by name within a working party. The representative thus appointed shall enjoy the same rights as the full member whom he replaces in meetings of the working party;(b) propose that the Commission invite experts to assist it in specific work.2. Working parties shall have a maximum of 11 members.3. The setting-up of a working party shall be subject to prior budgetary authorization by the Commission.Article 11 Observers Representatives of interested Commission departments may attend meetings of the Committee and of the working parties as observers.Article 12 Opinions and reports The Committee shall submit its opinions or reports to the Commission. Where an opinion is adopted unanimously by the Committee, the latter shall establish common conclusions which are attached to the minutes. If the Committee fails to reach unanimous agreement on an opinion or on a report, it shall convey to the Commission the dissenting views expressed.Article 13 Meetings 1. The Committee and the Steering Committee shall meet at the seat of the Commission.2. The Committee and the Steering Committee shall be convened on the initiative of the Chairman or at the request of a majority of their members.Article 14 Confidentiality Without prejudice to Article 214 of the Treaty, members of the Committee shall be required to preserve the confidentiality of their work.Article 15 Review After consulting the Committee, the Commission may review this Decision in the light of experience.Article 16 Entry into force This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 8 November 1996.For the CommissionChristos PAPOUTSISMember of the Commission